1. Where an employee suffered a heat stroke when he temporarily stopped his work and took a drink of water and died, his death was due to accident and not an act of God. The superior court did not err in reversing the award of the State Board of Workmen's Compensation, denying compensation to the claimant.
2. The court correctly entered judgment bases on the employee's regular weekly wage.
      DECIDED NOVEMBER 16, 1943. REHEARING DENIED DECEMBER 9, 1943.
This is an appeal from the judgment of Washington superior court reversing an award of the State Board of Workmen's Compensation which denied compensation to the employee's widow On the hearing it was stipulated that the deceases was working forty hours a week (four days a ten hours each) at 36 cents an hour, and that the cause of death was "heat stroke for heat exhaustion." The evidence was substantially as follows: The deceases employee, Eddie Adams, was engaged in mining Kaolin which he did by driving a pin with a ten-pound hammer. He worked in the pit from 7 a. m. until about 4 p. m. without going out of the pit He ate his lunch in the pit. He went over and took a drink of water and fell out. The temperature in the pit was seven degrees higher than outside. None of his fellow employees suffered a heat stroke. Water had accumulated in the bottom of *Page 298 
the pit from rains. The finding of the single director, approved by the full board was that a heat stroke, where the employee was no particularly exposed to such hazard by reason of his employment did not arise out of the employment; that exhaustion caused by overwork is not an accident; and that death was caused by an act of God and not an accidental injury.
If decisions by this court hold to the contrary, including Burdick v. U.S. F.  G. Co., 54 Ga. App. 868
(188 S.E. 923); Jones v. American Mutual Liability InsuranceCo., 45 Ga. App. 392 (165 S.E. 167), and U.S. Casualty Co.
v. Henson, 43 Ga. App. 198 (158 S.E. 614), we are controlled by the principle announced, and the reasoning followed in the cases of Lumbermen's Mutual Casualty Co. v. Griggs,190 Ga. 277 (9 S.E.2d 84), and Hardware Mutual CasualtyCo. v. Sprayberry, 195 Ga. 393 (24 S.E.2d 315). We do not think it can be questioned that physical exertion contributes to a heat stroke or exhaustion suffered while one is engaged in physical effort or immediately following. If the employment of the employee contributes to the injury it is an accident under our compensation law and is compensable, it matters not what combined with the employment to produce it. Where the work of an employee contributes to an injury it is accidental, if not coming under one or more of those exceptions named in our statutes, even if the work done is usual and done in the customary manner (Hardware Mutual Casualty Co. v. Sprayberry, supra), or whether the work attempted is too great for the man undertaking the work, whatever the degree of exertion, or the condition of health. Williams v. Maryland Casualty Co. 67 Ga. App. 649
(2) (21 S.E.2d 478). If an employee's physical weakness combines with physical exertion to cause an injury and is considered an accident under our compensation law, an injury produced by the heat of the sun plus the physical exertion of an employee is likewise an accident under the law. In the latter case the injury could not be said to be caused solely by an act of God any more than it could be said to be caused solely by the employee's physical weakness or infirmity in the former case. Under the cases cited above it does not matter that other employees, under identical circumstances, do not suffer a like injury. For similar conclusions in heat-stroke *Page 299 
cases see Baltimore  Ohio R. Co. v. Clark, 59 Fed. 2d, 595, and AEtna Life Insurance Co. v. Hoage, 63 Fed. 2d, 818, and cit.
The court did not err in basing the award on the regular weekly wage being earned at the time of the injury. SeeBituminous Casualty Corporation v. Sapp, 69 Ga. App. 669
(26 S.E.2d 726).
Judgment affirmed on the main and cross-bills of exceptions.Stephens, P. J., and Sutton, J., concur.